


                                    SCHEDULE

                                     to the

                                Master Agreement
                          (Multicurrency-Cross Border)

                                   dated as of
                               September 28, 2006

                                     between

SWISS RE FINANCIAL PRODUCTS CORPORATION, a corporation organized under the laws
                            of the State of Delaware
                                   ("Party A")

                                       and

  WELLS FARGO BANK, N.A., not individually but solely as trustee for Carrington
  Mortgage Loan Trust, Series 2006-NC4 with respect to the Carrington Mortgage
       Loan Trust, Series 2006-NC4 Asset-Backed Pass-Through Certificates
                                   ("Party B")

                                     PART 1
                                   DEFINITIONS

      Capitalized terms used herein and not otherwise defined shall have the
meaning specified in that certain Pooling and Servicing Agreement, dated as of
September 1, 2006 (the "Pooling and Servicing Agreement"), among Stanwich Asset
Acceptance Company, L.L.C., as Depositor, New Century Mortgage Corporation, as
Servicer, and Wells Fargo Bank, N.A., as Trustee (the "Trustee"). For the
avoidance of doubt, references herein to a particular "Section" of this
Agreement are references to the corresponding sections of the Master Agreement.

                             TERMINATION PROVISIONS

In this Agreement:

(a)   "SPECIFIED ENTITY" means in relation to Party A for the purpose of:

      Section 5(a)(v),         Not Applicable
      Section 5(a)(vi),        Not Applicable
      Section 5(a)(vii),       Not Applicable
      Section 5(b)(iv),        Not Applicable

      in relation to Party B for the purpose of:

      Section 5(a)(v),         Not Applicable
      Section 5(a)(vi),        Not Applicable
      Section 5(a)(vii),       Not Applicable
      Section 5(b)(iv),        Not Applicable




(b)   "SPECIFIED TRANSACTION" is not applicable to Party A or Party B for any
      purpose.

(c)   The EVENTS OF DEFAULT specified under Sections 5(a)(ii), 5(a)(iv); 5(a)(v)
      and 5(a)(vi) of the Agreement will not apply to Party A or to Party B.
      With respect to Party B only, the provisions of Section 5(a)(iii) and
      5(a)(vii) clause 2 will not be applicable as an Event of Default.

(d)   The "CREDIT EVENT UPON MERGER" provisions of Section 5(b)(iv) will not
      apply to Party A and Party B.

(e)   The "TAX EVENT" provisions of Section 2(d)(i)(4) and 2(d)(ii) of the
      Agreement shall not apply to Party B and Party B shall not be required to
      pay any additional amounts referred to therein.

(f)   The "AUTOMATIC EARLY TERMINATION" provision of Section 6(a) will not apply
      to either Party A or to Party B.

(g)   PAYMENTS ON EARLY TERMINATION. For the purpose of Section 6(e) of this
      Agreement:

      (i)   Market Quotation will apply.

      (ii)  The Second Method will apply.

(h)   "TERMINATION CURRENCY" means United States Dollars.

(i)   ADDITIONAL TERMINATION EVENT will apply. Each of the following events
      shall constitute an Additional Termination Event hereunder:

      (i)   A Ratings Event occurs as set forth in Part 5(f) hereof and Party A
            fails to satisfy the requirements set forth in Part 5(f) hereof.
            Party A shall be the sole Affected Party.

      (iv)  A Swap Disclosure Event occurs as set forth in Part 5(g) hereof and
            Party A fails to satisfy the requirements set forth in Part 5(g)
            hereof. Party A shall be the sole Affected Party.

                                     PART 2
                               TAX REPRESENTATIONS

(a)   PAYER REPRESENTATIONS. For the purpose of Section 3(e) of this Agreement,
      Party A and Party B make the following representation:-

      It is not required by any applicable law, as modified by the practice of
      any relevant governmental revenue authority, of any Relevant Jurisdiction
      to make any deduction or withholding for or on account of any Tax from any
      payment (other than interest under Section 2(e), 6(d)(ii), or 6(e) of this
      Agreement) to be made by it to the other party under this Agreement. In
      making this representation, it may rely on (i) the accuracy of any
      representations made by the other party pursuant to Section 3(f) of this
      Agreement, (ii) the satisfaction of the agreement contained in Section
      4(a)(i) or 4(a)(iii) of this Agreement, and the accuracy and effectiveness
      of any document provided by the other party pursuant to Section 4(a)(i) or
      4(a)(iii) of this Agreement, and (iii) the satisfaction of the agreement
      of the other party contained in Section 4(d) of this Agreement, provided
      that it shall not be a breach of this representation where reliance is
      placed on clause (ii)


                                        2



      and the other party does not deliver a form or document under Section
      4(a)(iii) by reason of material prejudice to its legal or commercial
      position.

(b)   PAYEE REPRESENTATIONS. For the purpose of Section 3(f) of this Agreement,
      Party A and Party B make the following representations:

      (i)   The following representation applies to Party A: Party A is a
            corporation organized under the laws of the State of Delaware.

      (ii)  The following representation applies to Party B: Party B is a "U.S.
            person" as that term is used in section 1.1441-4(a)(3)(ii) of the
            United States Treasury Regulations (the "Regulations") for United
            States federal income tax purposes.

                                     PART 3
                         AGREEMENT TO DELIVER DOCUMENTS

For the purpose of Section 4(a)(i) and (ii) of this Agreement, each Party agrees
to deliver the following documents as applicable:

(a)   Tax forms, documents or certificates to be delivered are:



----------------------------------------------------------------------------------------------------------------------
      PARTY REQUIRED TO DELIVER
              DOCUMENT                          FORM/DOCUMENT/CERTIFICATE             DATE BY WHICH TO DELIVERED
----------------------------------------------------------------------------------------------------------------------

Party A and Party B.                       An executed U.S. Internal Revenue     (i) Before the first Payment Date
                                           Service Form W-9 (or any successor    under this Agreement, (ii) promptly
                                           thereto).                             upon reasonable demand by Party A
                                                                                 and (iii) promptly upon learning
                                                                                 that any such form previously
                                                                                 provided to Party A has become
                                                                                 obsolete or incorrect.
----------------------------------------------------------------------------------------------------------------------


(b)   Other documents to be delivered are:



---------------------------------------------------------------------------------------------------------------------------
PARTY REQUIRED TO DELIVER                FORM/DOCUMENT/                   DATE BY WHICH TO BE        COVERED BY SECTION
         DOCUMENT                         CERTIFICATE                          DELIVERED             3(D) REPRESENTATION
---------------------------------------------------------------------------------------------------------------------------

Party B.                    Credit Support Document, if any,           Concurrently with the                 No.
                            specified in Part 4 hereof, such           execution of this
                            Credit Support Document being duly         Agreement.
                            executed if required.

---------------------------------------------------------------------------------------------------------------------------
Party A/Party B.            Incumbency certificate or other            Concurrently with the                Yes.
                            documents evidencing the authority of      execution of this
                            the party entering into this Agreement     Agreement or of any
                            or any other document executed in          other documents executed
                            connection with this Agreement.            in connection with this
                                                                       Agreement.

---------------------------------------------------------------------------------------------------------------------------



                                        3





---------------------------------------------------------------------------------------------------------------------------
PARTY REQUIRED TO DELIVER                FORM/DOCUMENT/                   DATE BY WHICH TO BE        COVERED BY SECTION
         DOCUMENT                         CERTIFICATE                          DELIVERED             3(D) REPRESENTATION
---------------------------------------------------------------------------------------------------------------------------

Party B.                    Copy of each report delivered under        Upon availability.                   Yes.
                            the Pooling and Servicing Agreement
                            and/or any other Transaction Document.

---------------------------------------------------------------------------------------------------------------------------
Party A.                    Legal opinion from counsel for Party A     Concurrently with the                 No.
                            concerning due authorization,              execution of this
                            enforceability and related matters,        Agreement.
                            addressed to Party B and acceptable to
                            Party B.

---------------------------------------------------------------------------------------------------------------------------
Party A.                    Certified copies of all corporate,         Upon execution and                   Yes
                            partnership or membership                  delivery of this Agreement
                            authorizations, as the case may be,
                            and any other documents with respect
                            to the execution, delivery and
                            performance of this Agreement and any
                            Credit Support Document

---------------------------------------------------------------------------------------------------------------------------


                  [remainder of page intentionally left blank]


                                        4



                                     PART 4
                                  MISCELLANEOUS

(a)   ADDRESSES FOR NOTICES: For the purpose of Section 12(a) of this Agreement:

      Address for notices or communications to PARTY A:

      Swiss Re Financial Products Corporation
                        55 East 52nd Street
                        New York, New York 10055
      Attention:        Head of Operations
      Facsimile.        (917) 322-7201

      CC:
      Attention:        Head of Legal
      Facsimile:        (212) 317-5474

      (For all purposes).

      Address for notices or communications to PARTY B:

      Wells Fargo Bank, N.A., not individually but solely as trustee for
      Carrington Mortgage Loan Trust, Series 2006-NC4 with respect to the
      Carrington Mortgage Loan Trust, Series 2006-NC4
      Asset-Backed Pass-Through Certificates
      9062 Old Annapolis Road
      Columbia, Maryland 21045

      Attention:   Client Manager-Carrington Mortgage Loan Trust, 2006-NC4
      Telephone:   (410) 884-2000
      Facsimile:   (410) 715-2380

      (For all purposes).

(b)   PROCESS AGENT. For the purpose of Section 13(c):

      Party A appoints as its Process Agent: Not Applicable.

      Party B appoints as its Process Agent: Not Applicable.

(c)   OFFICES. The provisions of Section 10(a) will apply to this Agreement.

(d)   MULTIBRANCH PARTY. For the purpose of Section 10(c) of this Agreement:

      Party A is not a Multibranch Party.

      Party B is not a Multibranch Party.


                                        5



(e)   CALCULATION AGENT. The Calculation Agent is Party A; provided, however, if
      an Event of Default has occurred with respect to Party A, a Reference
      Market-maker, as designated by Party B, shall be the Calculation Agent.

(f)   CREDIT SUPPORT DOCUMENT. Details of any Credit Support Document:

      Each of the following, as amended, extended, supplemented or otherwise
      modified in writing from time to time, is a "Credit Support Document":

      Party A: A Guaranty of Swiss Reinsurance Company dated as of the date
      hereof, in a form acceptable to Party B and, if Party A is required
      pursuant to Part 5(f) hereof to post collateral, an ISDA Credit Support
      Annex.

      Party B: The Pooling and Servicing Agreement.

(g)   CREDIT SUPPORT PROVIDER.

      Credit Support Provider means in relation to Party A, Swiss Reinsurance
      Company.

      Credit Support Provider means in relation to Party B, Not Applicable.

(h)   GOVERNING LAW. This Agreement will be governed by, and construed in
      accordance with, the laws of the State of New York without reference to
      its conflict of laws provisions (except for Sections 5-1401 and 5-1402 of
      the New York General Obligations Law).

(i)   NETTING OF PAYMENTS. Subparagraph (ii) of Section 2(c) of this Agreement
      will apply.

(j)   "AFFILIATE" will have the meaning specified in Section 14 of the Form
      Master Agreement; provided, however, that Party B shall be deemed not to
      have any Affiliates for purposes of this Transaction.

                                     PART 5
                                OTHER PROVISIONS

(a)   ADDITIONAL REPRESENTATIONS. For purposes of Section 3, the following shall
be added, immediately following paragraph (f) thereto:

      (g)   It is an "eligible contract participant" within the meaning of
            Section 1(a)(12) of the Commodity Exchange Act, as amended.

      (h)   It has entered into this Agreement (including each Transaction
            evidenced hereby) in conjunction with its line of business
            (including financial intermediation services) or the financing of
            its business.

      (i)   NON-RELIANCE. Each party has made its own independent decisions to
            enter into this Transaction and as to whether this Transaction is
            appropriate or proper for it based upon its own judgment and upon
            advice from such advisors as it has deemed necessary. It is not
            relying on any communication (written or oral) of the other party as
            investment advice or as a recommendation to enter into this
            Transaction; it being understood that information and explanations
            related to the terms and conditions of this Transaction shall not be
            considered investment advice or a recommendation to enter into this
            Transaction.


                                        6



            Further, such party has not received from the other party any
            assurance or guarantee as to the expected results of this
            Transaction.

      (j)   EVALUATION AND UNDERSTANDING. It is capable of evaluating and
            understanding (on its own behalf or through independent professional
            advice), and understands and accepts, the terms, conditions and
            risks of this Transaction. It is also capable of assuming, and
            assumes, the financial and other risks of this Transaction.

      (k)   STATUS OF PARTIES. The other party is not acting as an agent,
            fiduciary or advisor for it in respect of this Transaction.

(b)   NOTICE BY FACSIMILE TRANSMISSION. Section 12(a) of the Agreement is hereby
      amended by deleting the parenthetical "(except that a notice or other
      communication under Section 5 or 6 may not be given by facsimile
      transmission or electronic messaging system)."

(c)   NO SET-OFF. Without affecting the provisions of the Agreement requiring
      the calculation of certain net payment amounts, as a result of an Event of
      Default or Additional Termination Event or otherwise, all payments will be
      made without setoff or counterclaim. The provisions for Set-off set forth
      in Section 6(e) of the Agreement shall not apply for purposes of this
      Agreement.

(d)   CONSENT TO RECORDING. The parties agree that each may electronically
      record all telephonic conversations between marketing and trading
      personnel in connection with this Agreement and that any such recordings
      may be submitted in evidence in any Proceedings relating to the Agreement.

(e)   WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL
      RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF
      OR RELATING TO THIS AGREEMENT, ANY CREDIT SUPPORT DOCUMENT OR ANY
      TRANSACTION CONTEMPLATED HEREUNDER.

(f)   DOWNGRADE OF PARTY A. For the purpose of this section, a "Ratings Event"
      shall occur with respect to Party A (or its Credit Support Provider) if
      the long-term and short-term senior unsecured debt ratings of Party A (or
      its Credit Support Provider) cease to be at least A and A-1 by Standard &
      Poor's Ratings Service, a division of the McGraw-Hill Companies, Inc. or
      any successor thereto ("S&P") (however, in the event that Party A does not
      have a short-term rating from S&P, if Party A's long-term senior unsecured
      debt rating is reduced below "A+" by S&P) or at least A1 and P-1 by
      Moody's Investors Service, Inc. or any successor thereto ("Moody's")
      (however, in the event that Party A does not have a short-term rating from
      Moody's, if Party A's long-term senior debt rating is reduced below "Aa3"
      by Moody's) or at least A and F1 by Fitch Ratings Ltd. or any successor
      thereto ("Fitch") (collectively, the "Approved Rating Threshold"), to the
      extent such obligations are rated by S&P or Moody's or Fitch. The failure
      by Party A to comply with the provisions set forth below shall constitute
      an Additional Termination Event for which Party A shall be the sole
      Affected Party.

      If a Ratings Event shall occur and be continuing with respect to Party A,
      then Party A shall (A) within 5 Business Days of such Ratings Event, give
      notice to Party B of the occurrence of such Ratings Event, and (B) use
      reasonable efforts to transfer (at its own cost) Party A's rights and
      obligations hereunder to another party, subject to satisfaction of the
      Rating Agency Condition (as defined below). Unless such a transfer by
      Party A has occurred within 20 Business Days after the occurrence of a
      Ratings Event, Party A shall no later than the end of such 20 Business Day


                                        7



      period, post eligible collateral at its own cost and satisfactory to Party
      B ("Eligible Collateral"), to secure Party B's exposure or potential
      exposure to Party A, and such Eligible Collateral shall be provided in
      accordance with a Credit Support Annex to be attached hereto and made a
      part hereof; provided, however, that if Party A's long-term senior
      unsecured debt rating is withdrawn or reduced below "BBB-" by S&P, Party A
      shall have 10 Business Days to effect such transfer and not be permitted
      to post Eligible Collateral pursuant to this sentence. The Eligible
      Collateral to be posted and the Credit Support Annex to be executed and
      delivered shall be subject to the Rating Agency Condition. Notwithstanding
      the addition of the Credit Support Annex and the posting of Eligible
      Collateral, Party A shall continue to use reasonable efforts to transfer
      its rights and obligations hereunder to a third party with the Approved
      Rating Threshold; provided, however, that Party A's obligations to find a
      transferee and to post Eligible Collateral under such Credit Support Annex
      shall remain in effect only for so long as a Ratings Event is continuing
      with respect to Party A. "Rating Agency Condition" means, with respect to
      any action to be taken, a condition that is satisfied when S&P, Moody's
      and Fitch have confirmed in writing (including by facsimile transmission)
      that such action would not result in the downgrade, qualification (if
      applicable) or withdrawal of the rating then assigned by such Rating
      Agency to the applicable class of Certificates.

(g)   SWAP DISCLOSURE EVENT. Upon the occurrence of a Swap Disclosure Event (as
      defined below), if Party A has not, within 10 days after such Swap
      Disclosure Event (the "Response Period") complied with one of the
      solutions listed below, then an Additional Termination Event shall have
      occurred with respect to Party A and Party A shall be the sole Affected
      Party with respect to such Additional Termination Event.

      It shall be a swap disclosure event ("Swap Disclosure Event") if at any
      time after the date hereof Carrington Securities, LP ("Carrington
      Securities") or Stanwich Asset Acceptance Corporation ("Stanwich")
      notifies Party A that in the reasonable discretion of Carrington
      Securities or Stanwich acting in good faith, the "aggregate significance
      percentage" of all derivative instruments (as such term is defined in Item
      1115(b)(2) of Regulation AB (as defined below)) provided by Party A and
      any of its affiliates to Carrington Mortgage Loan Trust, Series 2006-NC4
      (the "Significance Percentage") is 10% or more.

      Following a Swap Disclosure Event, Party A shall take one of the following
      actions at its own expense: either (I) (a) (i) if the Significance
      Percentage is 10% or more, Party A shall provide in an EDGAR compatible
      format the information set forth in Item 1115(b)(1) of Regulation AB for
      Party A (or for its group of affiliated entities, if applicable) or (ii)
      if the Significance Percentage is 20% or more, Party A provide in an EDGAR
      compatible format the information set forth in Item 1115(b)(2) of
      Regulation AB for Party A (or for its group of affiliated entities, if
      applicable) (collectively, the "Reg AB Information"), to Carrington
      Securities or Stanwich and (b) provide written consent to Carrington
      Securities and Stanwich to incorporation by reference of such current Reg
      AB Information as is filed with the Securities and Exchange Commission in
      the reports of Stanwich filed pursuant to the Exchange Act, and (c) if
      applicable, cause its outside accounting firm to provide its consent to
      filing or incorporation by reference of such accounting firm's report
      relating to their audits of such current Reg AB Information in the
      Exchange Act Reports of Stanwich, and (d) provide to Carrington Securities
      and Stanwich any updated Reg AB Information with respect to Party A or any
      entity that consolidates Party A within five days of the release of any
      such updated Reg AB Information; or (II) cause a Reg AB Approved Entity
      (as defined below) to replace Party A as party to this Agreement on terms
      substantially similar to this Agreement prior to the expiration of the
      Response Period and cause such Reg AB Approved Entity to provide the Reg
      AB Information prior to the expiration of the Response Period;


                                        8



      provided however, that no such transfer to a Reg AB Approved Entity
      pursuant to (II) above shall occur unless the Reg AB Approved entity
      agrees to terms identical to those contained in Paragraph 5(n) of this
      Agreement. "Reg AB Approved Entity" means any entity that (i) has the
      ability to provide the Reg AB Information and (ii) meets or exceeds the
      Approved Rating Threshold and satisfies the Ratings Agency Condition.

      "Regulation AB" means Subpart 229.1100 - Asset Backed Securities
      (Regulation AB), 17 C.F.R. ss.ss.229.1100-229.1123, as such may be amended
      from time to time, and subject to such clarification and interpretation as
      have been provided by the Securities and Exchange Commission ("SEC") in
      the adopting release (Asset-Backed Securities, Securities Act Release No.
      33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the
      SEC, or as may be provided by the SEC or its staff from time to time.

(h)   NON-PETITION. Party A hereby agrees that it will not, prior to the date
      that is one year and one day (or, if longer, the applicable preference
      period) after all Certificates (as such term is defined in the Pooling and
      Servicing Agreement) issued by Party B pursuant to the Pooling and
      Servicing Agreement have been paid in full, acquiesce, petition or
      otherwise invoke or cause Party B to invoke the process of any court or
      governmental authority for the purpose of commencing or sustaining a case
      against Party B under any federal or state bankruptcy, insolvency or
      similar law or for the purpose of appointing a receiver, liquidator,
      assignee, trustee, custodian, sequestrator or other similar official for
      Party B or any substantial part of the property of Party B, or for the
      purpose of ordering the winding up or liquidation of the affairs of Party
      B. Nothing herein shall prevent Party A from participating in any such
      proceeding once commenced. The provisions of this paragraph shall survive
      the termination of this Agreement.

(i)   TRUSTEE LIABILITY LIMITATION. It is expressly understood and agreed by the
      parties hereto that (i) this confirmation is executed and delivered by
      Wells Fargo Bank, N.A. ("Wells Fargo"), not individually or personally but
      solely as trustee, (ii) each of the representations, undertakings and
      agreements herein made on the part of Party B is made and intended not as
      personal representations, undertakings and agreements by Wells Fargo but
      is made and intended for the purpose of binding only Party B, (iii)
      nothing herein contained shall be construed as creating any liability on
      Wells Fargo, individually or personally, to perform any covenant either
      expressed or implied contained herein, and (iv) under no circumstances
      shall Wells Fargo be personally liable for the payment of any indebtedness
      or expenses of Party B or be liable for the breach or failure of any
      obligation, representation, warranty or covenant made or undertaken by
      Party B hereunder or any other related documents. Any resignation or
      removal of Wells Fargo as trustee under the Pooling and Servicing
      Agreement shall require the assignment of this confirmation to Wells
      Fargo's replacement.

(j)   SEVERABILITY. If any term, provision, covenant, or condition of this
      Agreement, or the application thereof to any party or circumstance, shall
      be held to be invalid or unenforceable (in whole or in part) for any
      reason, the remaining terms, provisions, covenants, and conditions hereof
      shall continue in full force and effect as if this Agreement had been
      executed with the invalid or unenforceable portion eliminated, so long as
      this Agreement as so modified continues to express, without material
      change, the original intentions of the parties as to the subject matter of
      this Agreement and the deletion of such portion of this Agreement will not
      substantially impair the respective benefits or expectations of the
      parties.

      The parties shall endeavor to engage in good faith negotiations to replace
      any invalid or unenforceable term, provision, covenant or condition with a
      valid or enforceable term, provision,


                                        9



      covenant or condition, the economic effect of which comes as close as
      possible to that of the invalid or unenforceable term, provision, covenant
      or condition.

(k)   The obligations of Party B under this Agreement are limited recourse
      obligations of Party B, payable solely from the Trust Fund (as such term
      is defined in the Pooling and Servicing Agreement), subject to and in
      accordance with the terms of the Pooling and Servicing Agreement, and,
      following realization of the Trust Fund, any claims of Party A against
      Party B shall be extinguished. It is understood that the foregoing
      provisions shall not (i) prevent recourse to the Trust Fund for the sums
      due or to become due under any security, instrument or agreement which is
      part of the Trust Fund (subject to the priority of payments set forth in
      the Pooling and Servicing Agreement) or (ii) constitute a waiver, release
      or discharge of any obligation of Party B arising under this Agreement
      until the Trust Fee have been realized and the proceeds applied in
      accordance with the Pooling and Servicing Agreement, whereupon any
      outstanding obligation of Party B under this Agreement shall be
      extinguished. Notwithstanding the foregoing (or anything to the contrary
      in this Agreement), Party B shall be liable for its own fraud, negligence,
      willful misconduct and/or bad faith.

(l)   DELIVERY OF CONFIRMATIONS. For each Transaction entered into hereunder,
      Party A shall promptly send to Party B a Confirmation (which may be via
      facsimile transmission). Party B agrees to respond to such Confirmation
      within two General Business Days, either confirming agreement thereto or
      requesting a correction of any error(s) contained therein. Failure by
      Party A to send a Confirmation or of Party B to respond within such period
      shall not affect the validity or enforceability of such Transaction.
      Absent manifest error, there shall be a presumption that the terms
      contained in such Confirmation are the terms of the Transaction.

(m)   Section 5(a)(i) is hereby amended as follows:

      The word "third" shall be replaced by the word "second" in the third line
      of Section 5(a)(i) of the Agreement.

(n)   COMPLIANCE WITH REGULATION AB.

      Party A agrees and acknowledges that Carrington Securities and Stanwich
      may be required under Regulation AB, to disclose certain financial
      information regarding Party A and Swiss Reinsurance Company depending on
      the applicable "significance percentage" of this Agreement, as calculated
      from time to time in accordance with Item 1115 of Regulation AB.

      Party A, or a Reg AB Approved Entity after a Swap Disclosure Event
      pursuant to Paragraph 5(g), as applicable, shall indemnify and hold
      harmless Carrington Securities, Stanwich, their respective directors or
      officers and any person controlling Carrington Securities or Stanwich,
      from and against any and all losses, claims, damages and liabilities
      caused by any untrue statement or alleged untrue statement of a material
      fact contained in the Reg AB Information that Party A or such Reg AB
      Approved Entity, as applicable, provides to Carrington Securities or
      Stanwich pursuant to Paragraph 8 (the "Party A Information") or caused by
      any omission or alleged omission to state in the Party A Information by
      Party A or the Reg AB Approved Entity, as applicable, a material fact
      required to be stated therein or necessary to make the statements therein,
      in light of the circumstances under which they were made, not misleading.
      For the avoidance of doubt, Party A shall provide the indemnity described
      above with respect to any Party A Information it is required to provide
      pursuant to Paragraph 8 and any Reg AB Approved Entity which has replaced
      Party A pursuant to Paragraph 8 shall provide the indemnity described


                                       10



      above with respect to any Party A Information it is required to provide
      from pursuant to Paragraph 8.

(o)   LIMITED TRANSACTION. Party A and Party B each agrees and acknowledges that
      the only Transaction that are or will be governed by this Agreement is the
      Transaction evidenced by the Confirmation dated as of the date hereof (it
      being understood that, in the event any such Confirmation shall be amended
      (in any respect), such amendment shall not constitute (for purposes of
      this paragraph) a separate Transaction or a separate Confirmation).

(p)   TRANSFER, AMENDMENT AND ASSIGNMENT. No transfer, amendment, waiver,
      supplement, assignment or other modification of this Transaction shall be
      permitted by either party unless Moody's, S&P, and Fitch have been
      provided prior notice of the same and confirms in writing (including by
      facsimile transmission) that it will not downgrade, withdraw or otherwise
      modify its then-current ratings of any Certificates.

                  [remainder of page intentionally left blank]


                                       11



IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized officers as of the date hereof.

SWISS RE FINANCIAL PRODUCTS      WELLS FARGO BANK, N.A., NOT INDIVIDUALLY BUT
CORPORATION                      SOLELY AS TRUSTEE FOR CARRINGTON MORTGAGE LOAN
                                 TRUST, SERIES 2006-NC4 WITH RESPECT TO THE
                                 CARRINGTON MORTGAGE LOAN TRUST, SERIES 2006-NC4
                                 ASSET-BACKED PASS-THROUGH CERTIFICATES


/s/ Linda H. Singer                       /s/ Darron C. Woodus
-------------------------------           ---------------------------------
Name:  Linda H. Singer                    Name:  Darron C. Woodus
Title: Vice President                     Title: Assistant Vice President


                                       12

